Citation Nr: 0318762	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for post list fracture dislocation of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought.  


REMAND

Pursuant to 38 C.F.R. § 20.707 (2002), the Veterans Law Judge 
(Judge) who conducted the Travel Board hearing shall 
participate in making the final determination of the claim.  
In March 2002, a Travel Board hearing was conducted by a 
Judge who is no longer employed by the Board.  The veteran 
was afforded the option for another hearing, and, in May 
2003, he indicated that another hearing before a Veterans Law 
Judge at the regional office was desired.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veteran's claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

The RO should schedule the veteran for a 
BVA hearing at the local RO before a 
traveling Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




